Order modified by granting defendant’s motion so far as to vacate the notice of examination as to item No. 8, and by limiting the examination as to item No. 6, to whether or not the agreement makes inadequate provision for the support of the plaintiff on a scale proportionate to defendant’s income at the date of said agreement; and as so modified affirmed, without costs. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present — Clarke, P. J., Dowling, MerreE, McAvoy and Burr, JJ.